                                 UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT
Case 1:20-cr-00032-HSO-JCG Document  23 Filed OF06/22/20
                                                 MISSISSIPPI Page 1 of 7


                                       FILE D
                                        Jun 22 2020
                                  ARTHUR JOHNSTON, CLERK
Case 1:20-cr-00032-HSO-JCG Document 23 Filed 06/22/20 Page 2 of 7
Case 1:20-cr-00032-HSO-JCG Document 23 Filed 06/22/20 Page 3 of 7
Case 1:20-cr-00032-HSO-JCG Document 23 Filed 06/22/20 Page 4 of 7
Case 1:20-cr-00032-HSO-JCG Document 23 Filed 06/22/20 Page 5 of 7
Case 1:20-cr-00032-HSO-JCG Document 23 Filed 06/22/20 Page 6 of 7
Case 1:20-cr-00032-HSO-JCG Document 23 Filed 06/22/20 Page 7 of 7
